498 Pa. 144 (1982)
445 A.2d 491
COMMONWEALTH of Pennsylvania, Appellee,
v.
Richard Marshall PLANK, Appellant.
Supreme Court of Pennsylvania.
Submitted April 20, 1982.
Decided May 21, 1982.
*145 Michael J. Perezous, Lancaster, for appellant.
Edward F. Browne, Jr., Asst. Dist. Atty., for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY, McDERMOTT and HUTCHINSON, JJ.

OPINION
LARSEN, Justice.
On September 18, 1979, a jury convicted appellant, Richard Plank, of voluntary manslaughter and criminal trespass. Appellant was sentenced to consecutive prison terms of four and one half to ten years for voluntary manslaughter and six months to eight years for criminal trespass. Appellant filed a motion to modify the judgments of sentence that was denied by the trial court. This direct appeal followed.
Appellant contends that the judgments of sentence imposed on him by the trial court were excessive.
The imposition of a sentence is vested in the discretion of the trial court, and will not be disturbed absent a manifest abuse of that discretion. Commonwealth v. Martin, 466 Pa. 118, 351 A.2d 650 (1976).
Appellant's sentences did not exceed the statutory limits and the trial court complied with all of the other sentencing requirements set forth by the Court in Commonwealth v. Edrington, 490 Pa. 251, 416 A.2d 455 (1980). There was no abuse of discretion. Thus, appellant's contention that the judgments of sentence were excessive is without merit.
The judgments of sentence is affirmed.